Citation Nr: 0200492	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to November 
1951.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for a right shoulder disability 
as secondary to the service-connected paralysis of the 11th 
cranial nerve.  This matter was remanded to the RO for 
additional development in March 2001.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  

The veteran asserts that his service-connected paralysis of 
the 11th cranial nerve caused a right shoulder disorder due 
to overuse of the right arm in order to compensate for the 
left shoulder disability.  In March 2001, this issue was 
remanded to the RO for additional development,  Specifically, 
the RO was directed to arrange for the veteran to undergo a 
VA examination to determine the nature and extent of the 
right shoulder disability.  The RO was directed to obtain a 
medical opinion as to the etiology of the right shoulder 
disability including a medical opinion as to whether it is at 
least as likely as not that the left shoulder disability 
caused the right shoulder disability or increased the level 
of disability of the right shoulder disorder.  

Review of the record reveals that the veteran was afforded a 
VA examination in June 2001.  Chronic subacromial bursitis of 
the right shoulder with degenerative arthritis of the 
shoulder joint was diagnosed.  The examiner opined that the 
etiology of the right shoulder disability was a degenerative 
process.  The examiner also stated that it was at least as 
likely as not that the left shoulder condition caused the 
right shoulder condition. However, the examiner also stated 
"this is totally unrelated to the disability imposed upon 
[the veteran] by the lack of nerve innervation of the muscles 
of the left shoulder."  The examiner further opined that the 
right shoulder disability was not in any way related to the 
disability of the left shoulder and the left shoulder did not 
aggravate the right shoulder in any way.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA specifically 
provides that VA's statutory duty to assist includes 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  

The Board finds that an addendum to the medical opinion is 
necessary in this case, since the VA examiner's statements as 
to whether the right shoulder disability is related to the 
service-connected paralysis of the 11th cranial nerve 
contradict one another (as discussed above).  Thus, the Board 
finds that the RO should request the VA examiner who 
performed the June 2001 VA examination to review the claims 
folder and the June 2001 VA examination report, and clarify 
the contradicting statements in the opinion as to whether the 
service-connected paralysis of the 11th cranial nerve, 
affecting the left shoulder, caused or aggravated the right 
shoulder disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should refer the VA claims 
folder to the June 2001 VA examiner for 
an addendum to clarify the previous 
medical opinion.  (If that examiner is 
not available, a suitable substitute may 
be designated.)  The examiner should be 
asked to review the veteran's VA claims 
folder, a copy of this remand, and a copy 
of the June 2001 VA examination report.  
The examiner should clarify the 
contradictory statements in the previous 
examination report, and clearly state 
whether it is or is not at least as 
likely as not that the right shoulder 
disability was caused or aggravated by 
the paralysis of the 11th cranial nerve.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the addendum, and the 
examiner should acknowledge such review 
in the examination report.  If deemed 
necessary by the examiner, the veteran 
should be afforded another VA examination 
to determine the nature and etiology of 
the right shoulder disability.   

2.  Thereafter, the veteran's claim for 
entitlement to service connection for a 
right shoulder disability as secondary to 
the service-connected paralysis of the 
11th cranial nerve should be adjudicated 
by the RO.  If all benefits sought are 
not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



